            Case 1:19-cv-03443-KBJ Document 56 Filed 05/10/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

 CEF Energia, B.V.
                                Petitioner,
                         v.
 The Italian Republic
                                Respondent.

 Greentech Energy Systems A/S (now known as
 Athena Investments A/S), Novenergia General                 Case No. 1:19-cv-03443-KBJ
 Partner S.A. (acting as liquidator of
 Novenergia II Energy & Environment (SCA)
 SICAR) Novenergia II Italian Portfolio
                                Petitioners,
                         v.
 The Italian Republic
                                Respondent.

                         JOINT STATUS REPORT OF MAY 10, 2021

       CEF Energia, B.V. (“CEF”) and Greentech Energy Systems A/S (now known as Athena

Investments A/S), Novenergia General Partner S.A. (acting as liquidator of Novenergia II Energy

& Environment (SCA) SICAR), and Novenergia II Italian Portfolio (the “Greentech Petitioners,”

collectively with CEF “Petitioners”) and the Italian Republic (“Italy”) make this submission

pursuant to the Court’s Order of July 23, 2020, instructing the parties to “file a joint status report

that provides an update to the Court on the ongoing set-aside proceedings in the Svea Court, and

that the parties shall continue to file such reports every thirty days thereafter until the conclusion

of the proceedings.” Dkt. No. 46.

       1.      On April 6, 2021, the parties informed the Court that The Italian Republic v. Athena

Investments A/S (earlier Greentech Energy Systems A/S), NovEnergia II Energy & Environment

(SCA), and NovEnergia II Italian Portfolio SA, Case No. T 3229-19 and The Italian Republic v.

CEF Energia B.V., Case No. T 4236-19 were stayed pending the Court of Justice in the European

Union (“CJEU”)’s decision in Athena Investments and others, Case No. C-155/21. Dkt. No. 55.
            Case 1:19-cv-03443-KBJ Document 56 Filed 05/10/21 Page 2 of 2




       2.      No decision has been reached the Athena Investments and others case, and so both

proceedings in the Svea Court remain stayed.


Dated: New York, New York
       May 10, 2021
                                          Respectfully submitted,


                                                   /s/ James E. Berger
                                          James E. Berger (D.C. Bar No. 481408)
                                          Charlene C. Sun (D.C. Bar 1027854)
                                          KING & SPALDING LLP
                                          1185 Avenue of the Americas
                                          New York, NY 10036-4003
                                          Tel: (212) 556-2100
                                          Fax: (212) 556 -2222
                                          jberger@kslaw.com
                                          csun@kslaw.com
                                          Attorneys for Petitioners


                                                   /s/ Thomas E. Riley
                                          Thomas E. Riley (NY0163)
                                          HERBERT SMITH FREEHILLS
                                          NEW YORK LLP
                                          450 Lexington Avenue
                                          New York, NY 10017
                                          Tel: (917) 542-7600
                                          Fax: (917) 542-7601
                                          Thomas.Riley@hsf.com

                                                   /s/ Christian Leathley
                                          Christian Leathley (pro hac vice)
                                          Robert Dawes (pro hac vice)
                                          HERBERT SMITH FREEHILLS
                                          NEW YORK LLP
                                          450 Lexington Avenue
                                          New York, NY 10017
                                          Tel: (917) 542-7600
                                          Fax: (917) 542-7601
                                          Christian.Leathley@hsf.com
                                          Robert.Dawes@hsf.com
                                          Attorneys for Respondent




                                               2
